Exhibit 10.4

AGREEMENT AND RELEASE

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.

BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.

Agreement between Authentidate Holding Corp., its stockholders, subsidiaries,
affiliates, divisions, successors and assigns, their respective past and present
officers, directors, employees, agents, attorneys, whether as individuals or in
their official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as “AHC” or the “Company”) and by his own
free will, Peter R. Smith (“Smith” or “Employee”).

WHEREAS, Smith has been an employee of AHC, and

WHEREAS, Smith has been employed pursuant to a written offer letter dated as of
November 4, 2003 (the “Offer Letter”); and

WHEREAS, Employee and AHC each desire an amicable cessation of the employment
relationship,

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and AHC (who hereinafter collectively may be referred to
as the “Parties”) hereby agree as follows:

1.     Employee acknowledges and agrees that effective the close of business
December 31, 2004, Employee’s employment is terminated (the “Termination Date”).

2.     In consideration for Employee’s execution of this Agreement, and in
consideration for the release of claims against AHC, the Company will give
Employee the following:

a.      Solely for the purpose of determining the benefits under the Offer
Letter, Employee’s termination shall be deemed a termination without cause
within the contemplation of the definition of the term “cause” in the Offer
Letter.

b.      Subject to Employee’s compliance with the provisions of this Agreement,
Employee shall receive a severance benefit of up to 12 months of his current
base salary of $300,000 (“Severance Payments”), payable in equal installments on
each of the Company's regular pay dates for executives, commencing on the first
regular executive pay date following the Termination Date (such 12 month period
commencing on the Termination Date may be referred to herein as the “Severance
Period”). Notwithstanding the foregoing, the Company’s obligation to pay the
Severance Payments shall immediately cease: (i) on June 30, 2005, in the event
Employee accepts or commences new full-time employment on or before June 30,
2005; (ii) upon the date that Employee commences new full-time employment if
such event occurs after June 30, 2005 but before December 31, 2005; or (iii) if
Employee does not accept new full-time employment during the Severance Period,
on December 31, 2005.

 

--------------------------------------------------------------------------------



Back to Contents

A.      Commencing on July l, 2005, in the event Employee commences new
full-time employment on a date other than the first business day of a month, the
Severance Payment for that month shall be paid on a pro rata basis.

 B.       Subsequent to June 30, 2005, in the event Employee fails to promptly
advise the Company that he has accepted or commenced new employment during the
Severance Period, Employee will be deemed to have committed a material breach of
this Agreement and shall immediately refund all Severance Payments made by the
Company subsequent to the Termination Date.

C.      For the purposes of this Agreement, the term “full-time employment”
shall mean becoming an employee (or co-employee) of another employer without
regard to the level of compensation earned or available thereunder. Full-time
employment shall also include any consultancy or other self-employment whereby
Employee provides services to third parties and has a reasonable expectation to
provide such services for a period longer than three consecutive months on a
basis substantially similar to those he would receive in an employment
relationship.

3.     To the extent Employee has unreimbursed business expenses incurred
through the Termination Date, Employee must immediately submit the expenses with
all appropriate documentation; those expenses which meet the Company’s
guidelines will be reimbursed. Any expense account that Employee has with the
Company terminates effective on the Termination Date, and any expenses already
incurred will be reviewed and processed in accordance with the policies and
procedures of the Company. No new expenses may be incurred after the Termination
Date. Employee agrees to promptly pay any outstanding balance on these accounts
that represent non-reimbursable expenses. Company will pay accepted expenses
within twenty (20) business days from the date Employee and Company execute this
Agreement, in accordance with the Company’s expense reimbursement guidelines
existing as of the date that this Agreement is executed by both the Company and
Employee.

4.      Employee understands that this Agreement does not constitute an
admission by the Company of any liability, error or omission, including without
limitation, any: (a) violation of any statute, law, or regulation; (b) breach of
contract, actual or implied; or (c) commission of any tort.

5.      Employee acknowledges that the consideration provided in this Agreement
exceed that to which Employee would otherwise be entitled under the normal
operation of any benefit plan, policy or procedure of the Company or under any
previous agreement (written or oral) between Employee and the Company. Employee
further acknowledges that the agreement by AHC to provide consideration pursuant
to this Agreement beyond Employee’s entitlement is conditioned upon Employee’s
release of all claims against AHC and Employee’s compliance with all the terms
and conditions of this Agreement.

2

--------------------------------------------------------------------------------



Back to Contents

6.     The Parties agree that, except as provided for herein, there shall be no
other payments or benefits payable to Employee, including but not limited to,
salary, bonuses, commissions, finder’s fees and/or other payments.

7.      Arbitration:

a.      The Parties specifically and knowingly and voluntarily agree to
arbitrate any controversy, dispute or claim which has arisen or should arise in
connection with Employee’s employment, the cessation of Employee’s employment,
or in any way related to the terms of this Agreement. The Parties agree to
arbitrate any and all such controversies, disputes, and claims before a single
arbitrator in the State of New York in accordance with the Rules of the American
Arbitration Association. The arbitrator shall be selected by the Association and
shall be an attorney-at-law experienced in the field of corporate law and
admitted to practice in the State of New York. In the course of any arbitration
pursuant to this Agreement, Employee and the Company agree (i) to request that a
written award be issued by the arbitrator and (ii) that each side is entitled to
receive any and all relief it would be entitled to receive in a court
proceeding. The Parties knowingly and voluntarily agree to enter into this
arbitration clause and to waive any rights that might otherwise exist to request
a jury trial or other court proceeding, except that Employee agrees that AHC has
the right to seek injunctive or other equitable relief from a court to enforce
Paragraphs 9, 10 and 11 of this Agreement. This paragraph is intended to be both
a post-dispute and pre-dispute arbitration clause. Any judgment upon any
arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.

b.       The Parties’ agreement to arbitrate disputes includes, but is not
limited to, any claims of unlawful discrimination and/or unlawful harassment
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act 1967, as amended, the Americans with
Disabilities Act, the New Jersey and New York Civil Rights Laws, the New Jersey
Law Against Discrimination, the New York Executive Law, the New York City Human
Rights Law, the New Jersey Conscientious Employee Protection Act, the New Jersey
Family Leave Act, or any other federal, state or local law relating to
discrimination in employment and any claims relating to wage and hour claims and
any other statutory or common law claims.

8.     Employee and AHC agree that the terms and existence of this Agreement are
and shall remain confidential and agrees not to disclose any terms or provisions
of this Agreement, or to talk or write about the negotiation, execution or
implementation of this Agreement, without the prior written consent of the
other, except (a) as required by law; (b) as required by regulatory authorities;
(c) as required within AHC to process this Agreement; or (d) in connection with
any arbitration or litigation arising out of this Agreement. Anything herein to
the contrary notwithstanding, Employee may disclose the terms of this Agreement
to Employee’s immediate family, accountant or attorney, provided they are made
aware of and agree to the confidentiality provisions.

3

--------------------------------------------------------------------------------



Back to Contents

9.     The Employee further agrees that he shall not, at any time before or
after the Termination Date, make use of or disclose to any person, corporation,
or other entity, for any purpose whatsoever, any trade secret or other
confidential and/or proprietary information of or concerning the Company’s
business, finances, marketing, technology, software, accounting and other
information of the Company and its subsidiaries, including information relating
to any customer of the Company or any other nonpublic business information of
the Company and/or its subsidiaries disclosed to, prepared by or otherwise
learned as a consequence of Employee’s employment with the Company (collectively
referred to as the “Proprietary Information”). For the purposes of this
Agreement, trade secrets and confidential information shall mean information
disclosed to the Employee or known by him as a consequence of his employment by
the Company, whether or not pursuant to this Agreement, and not generally known
in the industry. The Employee acknowledges that Proprietary Information, as it
may exist from time to time, is a valuable and unique asset of the Company, and
that disclosure of any such information would cause substantial injury to the
Company. Trade secrets and confidential information shall cease to be trade
secrets or confidential information, as applicable, at such time as such
information becomes public other than through disclosure, directly or
indirectly, by Employee in violation of this Agreement. If Employee is requested
or required (by oral questions, interrogatories, requests for information or
document subpoenas, civil investigative demands, or similar process) to disclose
any Proprietary Information, Employee shall, unless prohibited by law, promptly
notify the Company of such request(s) so that the Company may seek an
appropriate protective order.

10.     Employee agrees that in consideration for the payments and other
consideration provided in this Agreement, Employee will not, for a period of one
(1) year following the Termination Date, directly or indirectly, enter into or
become associated with or engage in any other business (whether as a partner,
officer, director, shareholder, employee, consultant, or otherwise), which
business is primarily involved in the manufacture, development and distribution
of computers and/or document imaging systems, or digital image authentication or
is otherwise engaged in the same or similar business as the Company in direct
competition with the Company, or which the Company was in the process of
developing, during the tenure of Employee’s employment by the Company (a
“Competitive Business”). Notwithstanding the foregoing, the ownership by
Employee of less than five percent of the shares of any publicly held
corporation shall not violate the provisions of this provision. In furtherance
of the foregoing, Employee shall not during the aforesaid period of
non-competition, directly or indirectly, (a) solicit any customer, employee or
prospective customers (a customer that was being solicited by the Company during
the time of his employment) of the Company who was a customer, employee or
prospective customer of the Company during the tenure of his employment or (b)
otherwise interfere in any manner with the business of the Company.

4

--------------------------------------------------------------------------------



Back to Contents

11.     In consideration of the foregoing, you agree to irrevocably assign to
the Company any and all inventions, software (including source code and source
code documentation for all computer programs developed or modified),
manuscripts, documentation, improvements or other intellectual property whether
or not protectible by any state or federal laws relating to the protection of
intellectual property, relating to the present or future business of the Company
that have been developed by you during the course of your employment with the
Company, either alone or jointly with others, and whether or not developed
during normal business hours or arising within the scope of his/her duties of
employment (all of the foregoing “Intellectual Property”). You agree that all
such Intellectual Property, including without limitation all copyrights,
trademarks, trade secrets and patent rights therein, is irrevocably assigned to
and shall be and remain the sole and exclusive property of the Company and shall
be deemed the product of work for hire. You further agree to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoint the
Company your attorney-in-fact with full powers to execute such document itself
in the event you fail or are unable to provide the Company with such signed
documents.

12.     Employee agrees that as long as Employee is entitled to receive any
payments under this Agreement, Employee shall not make any negative or
derogatory statements in verbal, written, electronic or any other form about the
Company, or its officers, employees and directors including, but not limited to,
a negative or derogatory statement made in, or in connection with, any article
or book, on a website, in a chat room or via the internet.

13.     Transition.

a.      Litigation. Employee shall, subject to the reasonable requirements of
new employment, cooperate fully with the Company in the prosecution or defense,
as the case may be, of any and all actions, governmental inquiries or other
legal or regulatory proceedings in which Employee’s assistance may be reasonably
requested by the Company. Reasonable expenses arising from the cooperation will
be reimbursed within the Company’s guidelines. Consistent with the “Certificate
of Incorporation of Authentidate Holding Corp.,” and the Company’s Amended and
Restated By-Laws, AHC will hold harmless and indemnify Employee from and against
any expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement arising from any claim, suit or other action against Employee by any
third party, on account of any action or inaction by Employee taken or omitted
to be taken by Employee on behalf of AHC during the course of his employment, up
to his date of termination, provided that such action or inaction by Employee
was within the scope of Employee’s employment and consistent with the Company’s
policies and procedures. Employee acknowledges that he has advised the Company
completely and candidly of all facts of which he is aware that may give rise to
legal matters.

b.      General. In consideration of the Company’s payments hereunder, for a
period of sixty (60) days after the Termination Date, Employee shall make
himself reasonably available to, and cooperate with, the Company and its
officers, directors, employees and advisors in order to assist the Company in
(i) reviewing matters that were Employee’s responsibility prior to the
Termination Date and (ii) transitioning to new personnel.

5

--------------------------------------------------------------------------------



Back to Contents

14.     You agree to cause all requests for references to be forwarded in
writing to the Company, attention: Office of the President. The Company will
state in response to such inquiries your dates of employment and positions held
and no executive officer or director or the Company shall make any derogatory
statements about Employee during the period specified in paragraph 12. The
Company shall not be responsible for responses to reference requests sought or
obtained other than under the procedures set forth in this paragraph.

15.     Employee realizes there are many laws and regulations prohibiting
employment discrimination, or otherwise regulating employment or claims related
to employment pursuant to which Employee may have rights or claims. These
include but are not limited to Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990; the Pregnancy
Discrimination Act; the National Labor Relations Act, as amended; 42 U.S.C 1981;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act; the New York State
and City Human Rights Laws; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act, the New Jersey Family Leave Act,
and other Federal, State and local human rights, fair employment and other laws.
Employee also understands there are other statutes and contract and tort laws
which relate to Employee’s employment and/or the termination of Employee’s
employment. Employee hereby knowingly and voluntarily agrees to waive and
release any rights or claims Employee may have under these and other laws, but
does not intend to, nor is Employee waiving any rights or claims that may arise
after the date that this Agreement is signed by Employee. Notwithstanding the
foregoing sentence, Employee’s waiver and release shall not extend to (i) any
rights, remedies, or claims Employee may have in enforcing the terms of the
Agreement; and (ii) any rights Employee may have to receive vested amounts under
AHC’s stock option plans or pension plans.

16.     This Agreement shall be deemed to have been made within the County of
New York, State of New York, and shall be interpreted and construed and enforced
in accordance with the laws of the State of New York without regard to its
conflicts of law provision.

17.     Employee is hereby advised of Employee’s rights to review this Agreement
with counsel of Employee’s choice. Employee has had the opportunity to consult
with an attorney and/or other advisor of Employee’s choosing before signing the
Agreement, and was given a period of twenty-one (21) days to consider the
Agreement. Employee is permitted, at his discretion, to return the Agreement
prior to the expiration of this 21-day period. Employee acknowledges that in
signing this Agreement, Employee has relied only on the promises written in this
Agreement, and not on any other promise made by the Company or any other entity
or person.

18.     Employee shall, subject to the reasonable requirements of new
employment, cooperate fully with the Company in the prosecution or defense, as
the case may be, of any and all actions, governmental inquiries or other legal
or regulatory proceedings in which Employee’s assistance may be reasonably
requested by the Company, until December 31, 2005. Subsequently, Employee and
Company may agree to Employee’s assistance for an agreed upon fee.

6

--------------------------------------------------------------------------------



Back to Contents

19.     Employee represents that Employee has not filed any complaints, charges
or claims against AHC with any local, State, or Federal agency or court, or with
any other forum.

20.     Employee agrees to immediately return any AHC property in his possession
or custody or under his control, no matter where located including, but not
limited to, AHC I.D. or security cards, corporate credit card, keys, computer
disks, equipment, furniture, computers, peripherals and other electronic
devices, and any written or electronic material prepared or received in the
course of his employment at AHC, including without limitation, memoranda,
reports, files, correspondence, manuals, notes, specifications, data, whether
existing in hard copy or other media.

21.     If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, Employee and AHC agree that the court or other appropriate
decision-making authority making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.

22     .Except as otherwise expressly provided herein, this Agreement and
Release, together with the General Release attached hereto, constitute the
entire agreement between the Parties and supersede any and all prior agreements,
whether written or oral. This Agreement may not be modified or changed, except
in a written agreement signed by both Parties.

23.     The Agreement may be executed in multiple counterparts, each of which
shall be considered an original but all of which shall constitute one agreement.

Remainder of page intentionally left blank. Signature page follows.

7

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to AHC. I also understand that I have seven (7) days to revoke
this Agreement in writing after I sign it. I understand that a revocation will
become effective only if I furnish AHC with written notice, within such seven
(7) day period. This Agreement will not become effective or enforceable until
AHC’s receipt back of Employee’s executed Agreement and the expiration of the
seven day revocation period.



/s/ Peter R. Smith                                       
Peter R. Smith February 4, 2005      
Date    

Authentidate Holding Corp.

/s/ Surendra Pai                                        
By: Surendra Pai
Title: Chief Executive Officer

 

February 8, 2005      
Date

8

--------------------------------------------------------------------------------



Back to Contents

CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

GENERAL RELEASE

Peter R. Smith understands and, of his own free will, enters into this General
Release.

In consideration of the payments, benefits, agreements, and other consideration
to be provided by Authentidate Holding Corp. as described in the agreement of
which this General Release is a part (such agreement, this General Release,
together, the “Agreement”), Peter R. Smith, for himself or herself and for his
heirs, executors, administrators, and their respective successors and assigns
(collectively, “Employee”), HEREBY RELEASES AND FOREVER DISCHARGES, to the
maximum extent permitted by law, Authentidate Holding Corp., its stockholders,
subsidiaries, affiliates, divisions, successors and assigns, their respective
current and former officers, directors, employees, agents, attorneys, whether as
individuals or in their official capacity, and each of their respective
successors and assigns (hereinafter collectively referred to as “AHC”) of and
from all or any manner of actions, causes and causes of action, suits, debts,
obligations, damages, complaints, liabilities, losses, covenants, contracts,
controversies, agreements, promises, variances, trespasses, judgments and
expenses (including attorneys’ fees and costs), extents, executions, claims and
demands whatsoever at law or in equity (“claims”), specifically including by way
of example but not limitation, Title VII of the Civil Rights Acts of 1964 and
1991, as amended; the Civil Rights Act of 1866; the Employee Retirement Income
Security Act of 1974, as amended; the National Labor Relations Act, as amended;
the Americans with Disabilities Act of 1990; the Age Discrimination in
Employment Act of 1967, as amended; the Worker Adjustment and Retraining
Notification Act; the Pregnancy Discrimination Act; and all Federal, State and
local statutes, regulations, decisional law and ordinances and all human rights,
fair employment, contract and tort laws relating to Employee’s employment with
AHC and/or the termination thereof including, again by way of example but
without limitation, the New Jersey and New York Civil Rights Laws, the New
Jersey Law Against Discrimination, the New York Executive Law, the New York City
Human Rights Law, the New Jersey Conscientious Employee Protection Act, the New
Jersey Family Leave Act, any civil rights or human rights law, as well as all
claims for wrongful discharge, breach of contract, personal injury, defamation,
mental anguish, injury to health and reputation, and sexual harassment, which
Employee ever had, now has, or which Employee hereafter can, shall or may have
for, upon or by reason of any matter, cause or thing whatsoever arising out of
Employee’s employment by AHC or the termination thereof, provided that this
General Release shall not extend to (i) any rights, remedies, or claims Employee
may have in enforcing the terms of this Agreement; (ii) any rights Employee may
have to receive vested amounts under AHC’s stock option plan, 401-K or pension
plans; (iii) Employee’s rights to medical benefit continuation coverage, on a
self-pay basis, pursuant to federal law (COBRA); and (iv) claims for
indemnification (whether under state law, AHC’s by-laws or otherwise) for acts
performed as an officer of AHC or any of its affiliates. Employee takes this
action fully aware of Employee’s rights arising under the laws of the United
States (and any State or local governmental entity thereof) and voluntarily
waives and releases all such rights or claims under these or other laws, but
does not intend to, nor is Employee waiving any rights or claims that may arise
after the date that this Agreement is signed by Employee. The provisions of any
laws providing in substance that releases shall not extend to claims which are
at the time unknown to or unsuspected by the person executing such release, are
hereby waived.

9

--------------------------------------------------------------------------------



Back to Contents

Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by AHC or any other entity or person.

Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until AHC’s receipt back of
Employee’s executed Agreement and the expiration of the seven day revocation
period.

Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.

IN WITNESS WHEREOF, Peter R. Smith has set his hand this ___ day of December,
2004 having had the opportunity to review this with counsel of his choice.



/s/ Peter R. Smith                                       
Peter R. Smith 2/5/05      
Date

10

--------------------------------------------------------------------------------